DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of treatment of adipose tissue regulations, in the reply filed on 10/12/2021 and of remodeling agents in the reply filed on 3/15/2022 is acknowledged.  The traversal is on the ground(s) that the Office did not identify specific reasons for restriction relevant to the present claims. Instead, the Office merely stated in conclusory fashion that the species do not share a common core structure or function” (see Office action, page 2, 5% paragraph) and failed to show that the burden on the Examiner would be serious if restriction is not required.  This is not found persuasive because the alternative methods claimed are distinct and have distinct mechanisms.  There is no overlap in scope between the alternative methods.  Regarding the additional ingredients, the added ingredients are also distinct and a search for one additional ingredient is not co-extensive with a search for each and every other ingredient.  The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/2021 and 3/15/2022.

Claims 16, 21-29 and 31 are currently under examination .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 16, 21-29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating obesity comprising administering to a subject in need thereof an effective amount of a composition comprising an extract of aerial parts of Maca, wherein said extract is obtained by solid-liquid extraction of the aerial parts of Maca in:(a) a binary mixture of glycerol/water, wherein the ratio of glycerol/water is between 50/50 (w/w) and 80/20 (w/w), or (b) a binary mixture of glycol/water, wherein the ratio of glycol/water is between 80/20 (w/w) and 90/10 (w/w), wherein said extract comprises at least 5% polyphenols by weight, expressed in gallic acid equivalents, with respect to the dry weight of the extract, wherein said polyphenols have a flavonoid content greater than 2% expressed in rutin equivalents, with respect to the total dry weight of the extract, does not reasonably provide enablement for a method for preventing and/or treating adipose tissue alterations and/or adipose tissue regulations and/or blood circulation disorders and/or increasing vessel tonicity, comprising administering to a subject in need thereof an effective amount of a composition comprising an extract of aerial parts of Maca, wherein said extract is obtained by solid-liquid extraction of the aerial parts of Maca in:(a) a binary mixture of glycerol/water, wherein the ratio of glycerol/water is between 50/50 (w/w) and 80/20 (w/w), or (b) a binary mixture of glycol/water, wherein the ratio of glycol/water is between 80/20 (w/w) and 90/10 (w/w), wherein said extract comprises at least 5% polyphenols by weight, expressed in gallic acid equivalents, with respect to the dry weight of the extract, wherein said polyphenols have a flavonoid content greater than 2% expressed in rutin equivalents, with respect to the total dry weight of the extract.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art predictability of the art and the amount of experimentation necessary. All of the 
Nature of the Invention:  Claim 16 is drawn to a method for preventing and/or treating adipose tissue alterations and/or adipose tissue regulations and/or blood circulation disorders and/or increasing vessel tonicity, comprising administering to a subject in need thereof an effective amount of a composition comprising an extract of aerial parts of Maca, wherein said extract is obtained by solid-liquid extraction of the aerial parts of Maca in:(a) a binary mixture of glycerol/water, wherein the ratio of glycerol/water is between 50/50 (w/w) and 80/20 (w/w), or (b) a binary mixture of glycol/water, wherein the ratio of glycol/water is between 80/20 (w/w) and 90/10 (w/w), wherein said extract comprises at least 5% polyphenols by weight, expressed in gallic acid equivalents, with respect to the dry weight of the extract, wherein said polyphenols have a flavonoid content greater than 2% expressed in rutin equivalents, with respect to the total dry weight of the extract.  Claim 21 is drawn to the method according to claim 16, wherein said composition contains 0.001 to 10% by weight of said extract, expressed as a percentage of dry extract.  Claim 22 is drawn to the method according to claim 16, wherein said flavonoids contain quercetin, kaempferol, derivatives thereof or mixtures thereof.  Claim 23 is drawn to the method according to claim 22, wherein said flavonoids contain quercetin, kaempferol, derivatives thereof or mixtures thereof at a concentration of at least 30% by weight, expressed in gallic acid equivalents, with respect to the total weight of the flavonoids.  Claim 24 is drawn to the method according to claim 23, wherein said flavonoids contain quercetin, kaempferol, derivatives thereof or mixtures thereof at a concentration of at least 50% by weight, expressed in gallic acid equivalents, with respect to the total weight of the flavonoids.  Claim 25 is drawn to the method according to claim 16, wherein said composition further comprises a suitable excipient.  Claim 26 is drawn to the method according to claim 16, wherein said aerial parts are Maca leaves.  Claim 27 is drawn to the method according to claim 16, wherein said glycol is propanediol.  Claim 28 is drawn to the method according to claim 16, wherein said composition further comprises a compound selected from the group consisting of emollients, moisturizing agents, -3-Atty. Dkt. No. 1796-0019US02 keratoregulators, keratolytics, skin barrier healing and/or remodeling agents, PPAR, RXR or LXR agonists, sebo-regulating agents, anti-irritant and/or anti-inflammatory and/or soothing agents, anti-oxidant agents, anti-ageing agents, depigmenting or hypopigmenting agents, pigmenting agents, lipolytic agents or lipogenesis 
The nature of the invention is complex in that claim 16 is drawn to a method for preventing and/or treating adipose tissue alterations and/or adipose tissue regulations and/or blood circulation disorders and/or increasing vessel tonicity, comprising administering to a subject in need thereof an effective amount of a composition comprising an extract of aerial parts of Maca, wherein said extract is obtained by solid-liquid extraction of the aerial parts of Maca in:(a) a binary mixture of glycerol/water, wherein the ratio of glycerol/water is between 50/50 (w/w) and 80/20 (w/w), or (b) a binary mixture of glycol/water, wherein the ratio of glycol/water is between 80/20 (w/w) and 90/10 (w/w), wherein said extract comprises at least 5% polyphenols by weight, expressed in gallic acid equivalents, with respect to the dry weight of the extract, wherein said polyphenols have a flavonoid content greater than 2% expressed in rutin equivalents, with respect to the total dry weight of the extract.
Breadth of the Claims: The claims are broad in that the claims recite a method for preventing and/or treating adipose tissue alterations and/or adipose tissue regulations and/or blood circulation disorders and/or increasing vessel tonicity, comprising administering to a subject in need thereof an effective amount of a composition comprising an extract of aerial parts of Maca, wherein said extract is obtained by solid-liquid extraction of the aerial parts of Maca in:(a) a binary mixture of glycerol/water, wherein the ratio of glycerol/water is between 50/50 (w/w) and 80/20 (w/w), or (b) a binary mixture of 
Guidance of the Specification and Existence of Working Examples:  The specification discloses working examples of a method for treating obesity, reducing wrinkles, increasing skin elasticity, and/or improving circulation (e.g. paragraphs 00146-0178 of the PGPUB).
The specification envisions that by administering an effective amount of a composition comprising an extract of aerial parts of Maca, wherein said extract is obtained by solid-liquid extraction of the aerial parts of Maca in:(a) a binary mixture of glycerol/water, wherein the ratio of glycerol/water is between 50/50 (w/w) and 80/20 (w/w), or (b) a binary mixture of glycol/water, wherein the ratio of glycol/water is between 80/20 (w/w) and 90/10 (w/w), wherein said extract comprises at least 5% polyphenols by weight, expressed in gallic acid equivalents, with respect to the dry weight of the extract, wherein said polyphenols have a flavonoid content greater than 2% expressed in rutin equivalents, with respect to the total dry weight of the extract that this will prevent and/or treat adipose tissue alterations and/or adipose tissue regulations and/or blood circulation disorders and/or increasing vessel tonicity, comprising administering to a subject in need thereof.
However, no working examples are provided with regard to a method of preventing and/or treating adipose tissue alterations and/or adipose tissue regulations and/or blood circulation disorders and/or increasing vessel tonicity, comprising administering to a subject in need thereof an effective amount of a composition comprising an extract of aerial parts of Maca, wherein said extract is obtained by solid-liquid extraction of the aerial parts of Maca in:(a) a binary mixture of glycerol/water, wherein the ratio of glycerol/water is between 50/50 (w/w) and 80/20 (w/w), or (b) a binary mixture of glycol/water, wherein the ratio of glycol/water is between 80/20 (w/w) and 90/10 (w/w), wherein said extract comprises at least 5% polyphenols by weight, expressed in gallic acid equivalents, with respect to the dry weight of the extract, wherein said polyphenols have a flavonoid content greater than 2% expressed in rutin equivalents, with respect to the total dry weight of the extract.

Predictability and State of the Art:  The state of the art at the time the invention was made was unpredictable and underdeveloped. 
NIH: National Institute of Diabetes and Digestive and Kidney Diseases (“Treatment for Overweight & Obesity”. Reviewed on: February 2018 [retrieved from the internet on: 2022-03-26]. Retrieved from: <URL: https://www.niddk.nih.gov/health-information/weight-management/adult-overweight-obesity/treatment>, 5 pages) teaches that obesity is treated with dietary changes and exercise and anti-obesity medications and/or bariatric surgery.  Mayo Clinic (“Wrinkles”. Retrieved from the internet on: 2022-03-26. Retrieved from: <URL: https://my.clevelandclinic.org/health/diseases/21882-poor-circulation>, 4 pages) teaches that wrinkles are treated with retinoids and wrinkle creams.  Cleveland Clinic (“Poor Circulation”, Reviewed on: 2021-09-27 [retrieved from the internet on: 2022-03-26]. Retrieved from: <URL: https://www.mayoclinic.org/diseases-conditions/wrinkles/diagnosis-treatment/drc-20354931?p=1>,  12 pages) teaches that poor circulation is treated with blood thinners, antiplatelet drugs and thrombolytics as well as other medications to bring blood pressure down. , on the other hand, teaches that 8-hydroxydeoxyguanosine (8-OhdG) levels are lower in leukocytes of smokers that smoke less than 10 cigarettes a day than in those that smoke greater than 10 cigarettes per day (those that smoke more than 10 cigarettes per day had 8-OhdG levels two times higher than those that smoked less than 10 cigarettes per day) and that smokers overall had higher levels of 8-hydroxydeoxyguanosine than non-smokers, which contradicts the study performed by Erhola.   Furthermore, Lodovici found that age played a part in the levels of 8-OhdG (older people had higher levels of 8-OhdG than younger people).
Thus, while the claim-designated method may be useful for providing such an effect, Applicant does not disclose a method for preventing and/or treating adipose tissue alterations and/or adipose tissue regulations and/or blood circulation disorders and/or increasing vessel tonicity, comprising administering to a subject in need thereof an effective amount of a composition comprising an extract of aerial parts of Maca, wherein said extract is obtained by solid-liquid extraction of the aerial parts of Maca in:(a) a binary 
Amount of Experimentation Necessary:  The quantity of experimentation necessary to carry out the claimed invention is high, as the skilled artisan could not rely on the prior art or instant specification to teach how to use a composition comprising an extract of aerial parts of Maca, wherein said extract is obtained by solid-liquid extraction of the aerial parts of Maca in:(a) a binary mixture of glycerol/water, wherein the ratio of glycerol/water is between 50/50 (w/w) and 80/20 (w/w), or (b) a binary mixture of glycol/water, wherein the ratio of glycol/water is between 80/20 (w/w) and 90/10 (w/w), wherein said extract comprises at least 5% polyphenols by weight, expressed in gallic acid equivalents, with respect to the dry weight of the extract, wherein said polyphenols have a flavonoid content greater than 2% expressed in rutin equivalents, with respect to the total dry weight of the extract and wherein, in humans, to prevent and/or treat adipose tissue alterations and/or adipose tissue regulations and/or blood circulation disorders and/or increasing vessel tonicity and the amount of the composition that can be administered in a therapeutically effective dose with an acceptable level of side-effects.
In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 16, 21-29 and 31 are not considered to be fully enabled by the instant specification.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699